Kreisher, P. J.,
Otto W. Crawford, late of the Town of Bloomsburg, this county, died testate on January 3, 1954; by the terms of his last will and testament dated June 27, 1942, duly probated and recorded in the office of the register of wills, this county, in Will Book vol. XXIV, p. 323, the Bloomsburg Bank - Columbia Trust Company was named executor.
On July 2, 1956, the executor filed its first and final account of said estate and requested the court to appoint an auditor to pass upon the questions involved.
On January 2, 1956, letters of administration in the estate of Emanuel L. Crawford were issued to Blanche Swisher by the Register of Wills of Columbia County, it appearing that the said Emanuel L. Crawford, one of the residuary legatees of the will of Otto *793W. Crawford, died August 14, 1955, leaving certain heirs.
Donald A. Lewis was engaged by the administratrix of the estate of Emanuel L. Crawford to appear before the auditor and represent the said estate. A contingent fee agreement was executed by the said administratrix and the attorney providing for counsel fees contingent upon the amount recovered for the estate of Emanuel L. Crawford from the estate of Otto W. Crawford.
The auditor filed his report and awarded one-half of the residuary estate of Otto W. Crawford to the administratrix of the estate of Emanuel L. Crawford.
Exceptions were filed to the report of the auditor and after argument the court filed an opinion confirming the auditor’s report.
Said administratrix has now filed the above captioned petition requesting the court to approve and ratify the contingent fee agreement and to fix the fee to be paid to counsel in accordance with said agreement.
An answer was filed to the petition by some of the legatees alleging that these legatees were not bound by the contingent fee agreement and that counsel should be restrained from receiving more counsel fees than provided for by the minimum fee bill of the bar association.
We have now heard oral argument on the matter and respective counsel have submitted their written briefs in which cases are cited with respect to the amount to be allowed as counsel fees in certain cases.
None of the parties have submitted to the court any case indicating that the court at this time has jurisdiction, of the matter or that the proceedings are properly raised in a proceedings of this nature. Therefore, after due consideration of the foregoing matter, the court is of the opinion that the petition for the ap*794proval of the contingent fee agreement is improper and premature, and that the court should not be called upon at this point in the proceedings to pass upon the question of the validity of the agreement of the amount of counel fees to be allowed because it appears that the administratrix of the estate of Emanuel L. Crawford still has a number of acts to perform which will require the assistance of counsel, the most important thereof being the preparation and filing of an account and schedule of distribution, and therefore, we conclude that we are not in a position to entertain this petition at this time, but believe that the administratrix should continue upon the performance of her duties with the assistance of her counsel by filing her first and final account together with the proposed schedule of distribution and then at the proper time, the court will be in a position to appoint an auditor in the matter and the question of counsel fees and all other questions that might be involved in the said estate may be passed upon by the auditor, and then if the parties are not satisfied with the findings of the auditor, they will be in a position to file exceptions .thereto and the court will then at that time be able to properly pass upon the question raised by the said petition as well as all other questions that might arise in the administration and distribution of this estate. So, without further discussion in the matter, the court enters the following:

Order

And now, to wit, November 8, 1957, the petition for approval of the said contingent fee agreement and the fixing of counsel fees in the estate of Emanuel L. Crawford, late of the Town of Bloomsburg, Columbia County, deceased, is hereby dismissed as being premature and improperly before the court at this time; costs of these proceedings to be taxed as part of the costs of administration of said estate.